DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-17) in the reply filed on September 19, 2022 is acknowledged. Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. The requirement is deemed proper and is therefore made FINAL.
Claim Objections
Claim 1 is objected to because of the following informalities: “hydroxyl number” should be amended to be “hydroxyl value” for consistency.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  “Tsp” should be amended to be “a softening point (Tsp)” and “PAN” should be amended to be “PAN number” for consistency.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 8-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pille-Wolf et al (US 2018/0105681) in view of Williams et al (US 2016/0237313) with evidence provided by Schaapman et al (US 2017/0190935).
Regarding claims 1-3 and 8-9, Pille-Wolf teaches a tire tread composition ([0003]) comprising:
A rubber component ([0034]) which is the basis of the phr
5 to 80 phr ([0018]) of a resin such as a rosin ester ([0017])
50 to 200 phr of a filler ([0040])
2 to 25 phr of a plasticizer ([0050])
However, Pille-Wolf fails to teach a rosin ester with the recited PAN, acid and hydroxyl numbers.
Williams teaches a rosin ester which has a low PAN number (less than 1.0) ([0062]).  The rosin ester also has a low hydroxyl number (less than 1.0) ([0074]) and a low acid number (less than 1.0) ([0075]).  Therefore, the sum of the hydroxyl value and acid number can be less than 2.0.  Williams teaches that is rosin ester can be used in rubber compositions ([0093])
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the rosin ester of Williams in the rubber composition of Pille-Wolf. One would have been motivated to do so in order to use a rosin ester which low amount of abietadienoic acids ([0062]).  As evidenced by Schaapman, these acids cause oxidative instability and a low PAN number indicates a rosin ester that is more oxidatively stable.  
Regarding claim 4, given that the rosin ester of modified Pille-Wolf has such as low PAN number (see rejection above), it indicates that the rosin ester is stable to oxidative degradation.  Given this property, the prior art composition would inherently have the desired stability in the rolling resistance and wet grip properties of the tread composition.
Regarding claim 10, given that the rosin ester of modified Pille-Wolf has such as low acid and hydroxyl values (see rejection above), the prior art composition would inherently have the desired wet grip to rolling resistance ratio.
	Regarding claim 11, Pille-Wolf teaches that the composition further comprises coupling agents ([0045]) such as a sulfur-based coupling agent, an organic peroxide-based coupling agent ([0046]).
	Regarding claims 12-14, Pille-Wolf teaches that the rubber is one of the recited types of rubber ([0035]) such as SBR or BR ([0035]) and can be coupled, star-branched, etc. ([0038]) and/or functionalized with a silanol group ([0038]).
	Regarding claim 15, Pille-Wolf teaches that the plasticizer can be tall pitch oil ([0051]).
	Regarding claims 16-17, Pille-Wolf teaches that the filler can be mica, silica, talc etc. ([0040]) and can be surface treated ([0044]).
Claim(s) 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pille-Wolf et al (US 2018/0105681) in view of Williams et al (US 2016/0237313) and Chenchy et al (US 2016/0251503) with evidence provided by Schaapman et al (US 2017/0190935).
The discussion regarding Pille-Wolf, Williams and Schaapman in paragraph 6 above is incorporated here by reference.
Regarding claim 5, modified Pille-Wolf teaches a rosin ester, however, fails to teach the recited softening temperature.
Chenchy teaches a rosin ester for use in a tire composition (Abstract).  Chenchy teaches that the rosin ester has a softening point from 80 to 130 C ([0040]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to have the rosin ester of modified Pille-Wolf have the softening temperature as noted by Chenchy.  One would have been motivated to do so in order to receive the expected benefit of having a rosin ester which can improve properties of the rubber (Chenchy, Abstract).
Regarding claim 7, modified Pille-Wolf teaches a rosin ester with the recited PAN value, however, fails to teach the recited softening temperature.
Chenchy teaches a rosin ester for use in a tire composition (Abstract).  Chenchy teaches that the rosin ester has a softening point from 80 to 130 C ([0040]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to have the rosin ester of modified Pille-Wolf have the softening temperature as noted by Chenchy.  One would have been motivated to do so in order to receive the expected benefit of having a rosin ester which can improve properties of the rubber (Chenchy, Abstract).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pille-Wolf et al (US 2018/0105681) in view of Williams et al (US 2016/0237313) and Lange et al (US 2018/0105693) with evidence provided by Schaapman et al (US 2017/0190935).
The discussion regarding Pille-Wolf, Williams and Schaapman in paragraph 6 above is incorporated here by reference.
Regarding claim 6, modified Pille-Wolf teaches a rosin ester, however, fails to teach the recited glass transition temperature.
Lange teaches a rubber composition ([0166]) which incorporates a rosin ester with a glass transition higher than 50 C ([0015]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to have the rosin ester of modified Pille-Wolf have the glass transition temperature as taught by Lange.  One would have been motivated to do so in order to use a rosin ester which will provide improved performance properties in tire tread applications (Lange, [0013]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/               Primary Examiner, Art Unit 1764